United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1585
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                 Caleb Lee Olson

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                          Submitted: February 15, 2021
                             Filed: March 5, 2021
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, ARNOLD and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

      After pleading guilty to conspiring to distribute fifty or more grams of
methamphetamine, see 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, Caleb Olson was
sentenced to 151 months in prison and five years of supervised release. Olson
completed his prison term, but he has repeatedly been unable to abide by the
conditions of his supervised release, leading to multiple release revocations and
additional prison terms. In the most recent revocation proceedings, which are the
subject of this appeal, the district court1 sentenced him to 36 months in prison. He
maintains that this sentence is substantively unreasonable, but we disagree and affirm.

        The record shows that Olson's supervised-release difficulties began when he
admitted using drugs a mere two months after completing his initial prison term. As
a result, the district court2 modified his release conditions to require, among other
things, that Olson reside for a time at a residential reentry center. A few months after
fulfilling that obligation, the district court found that Olson had again violated the
conditions of his release, by, among other things, using controlled substances, failing
to report to the probation office, and associating with people engaged in criminal
activity. The court revoked Olson's supervised release and sentenced him to eight
months in prison and four years of supervised release.

       About five months into this second term of supervised release, the probation
office petitioned to revoke Olson's supervised release again, alleging that he had
failed to participate in substance-abuse testing and failed to report to the probation
office, among other things. The court issued a warrant for Olson's arrest, and a few
months later he was apprehended in Colorado. The court found a host of release-
condition violations, revoked Olson's release, and sentenced him to a year in prison
and two years of supervised release. A condition of that release was that Olson would
again reside at a residential reentry center for a time.



      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
      2
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, presided over Olson's proceedings until the most recent revocation
of supervised release.

                                          -2-
       That brings us finally to the case at hand. A little over a month after Olson got
out of prison and began living at a residential reentry center, he left the center and did
not return as required. He was found the next month in Colorado where he had been
arrested for possessing methamphetamine. He received a six-month jail sentence in
Colorado for that offense, but he was released after about four months. Olson's
disappearance from the center resulted in yet another revocation of supervised
release, his third, as well as a conviction on a federal escape charge. See 18 U.S.C.
§ 751.

      The Sentencing Guidelines applicable to Olson's circumstances provided for
a sentencing range of 21 to 27 months in prison. After examining the relevant
sentencing considerations, including Olson's extensive criminal history and poor
record on supervision, the district court varied upward and imposed a prison sentence
of 36 months. The court explained that the variance was appropriate because Olson
had "violated this Court's trust multiple times" and had "no respect for the law" or the
courts.

      Olson maintains that this sentence is substantively unreasonable, a matter we
review for an abuse of discretion. See United States v. Johnson, 827 F.3d 740, 744
(8th Cir. 2016). "[I]t will be the unusual case when we reverse a district court
sentence—whether within, above, or below the applicable Guidelines range—as
substantively unreasonable." United States v. Petersen, 848 F.3d 1153, 1157 (8th Cir.
2017). Olson points out that his revocation sentence is not only above the Guidelines
range, but also represents "just the tip of the punishment iceberg" because he had
already served time (4 months) in a Colorado jail for possessing methamphetamine
and would later serve additional federal time (27 months) for his escape conviction.
He argues that, since the sum of these sentences exceeds the maximum revocation
sentence the law permits, his revocation sentence is unreasonable.




                                           -3-
       We are not persuaded. Olson's sentences for drug possession and escape can
have no bearing on the reasonableness of his revocation sentence, because they are
separate and distinct from it. While the offenses he committed on supervised release
were relevant for fixing his revocation sentence, his sentences for those offenses were
not. We hold that his revocation sentence is reasonable. Though it varied above the
Guidelines range, the district court imposed a revocation sentence below the statutory
maximum and offered many sound reasons to justify an upward variance. We
routinely uphold variances in revocation sentences much larger than the one here.
See, e.g., United States v. Beran, 751 F.3d 872, 875 (8th Cir. 2014); see also United
States v. Obie, 799 F. App'x 438, 440 (8th Cir. 2020) (unpublished per curiam). We
see no abuse of discretion.

      Affirmed.
                       ______________________________




                                         -4-